Third District Court of Appeal
                                  State of Florida

                            Opinion filed February 20, 2019.
            Not final until disposition of timely filed motion for rehearing.

                                  ________________

                                  No. 3D17-1147
                           Lower Tribunal No. 16-11036A
                               ________________


                                    Luis Gomez,
                                       Appellant,

                                           vs.

                               The State of Florida,
                                       Appellee.



         An Appeal from the Circuit Court for Miami-Dade County, Alan S. Fine,
Judge.

     Eugene F. Zenobi, Criminal Conflict and Civil Regional Counsel, Third
Region, and Philip L. Reizenstein, Chief Assistant Regional Counsel, for appellant.

      Ashley Moody, Attorney General, and Gabrielle Raemy Charest-Turken,
Assistant Attorney General, for appellee.


Before SALTER, SCALES, and MILLER, JJ.

         MILLER, J.
        In this direct appeal, appellant Luis Alberto Gomez claims he received

ineffective assistance of counsel. “Because appellant’s claims are not apparent on

the face of the record, they must be addressed by motion for post-conviction relief.”

Latson v. State, 193 So. 3d 1070, 1071 (Fla. 1st DCA 2016), citing Beazley v. State,

148 So. 3d 552, 554 (Fla. 1st DCA 2014) (“Generally, a claim of ineffective

assistance of counsel may not be raised on direct appeal.”); see also Aversano v.

State, 966 So. 2d 493, 494-95 (Fla. 4th DCA 2007) (“With rare exceptions,

ineffective assistance of counsel claims should be raised in a motion for post-

conviction relief because they are generally fact-specific.”); Corzo v. State, 806 So.

2d 642, 645 (Fla. 2d DCA 2002) (ineffective assistance of counsel claims may be

considered on direct appeal only “when the ineffectiveness is obvious on the face of

the appellate record, the prejudice caused by the conduct is indisputable, and a

tactical explanation of the conduct is inconceivable.”).

        Appellant further asserts that the trial court committed reversible error by

failing to conduct a Nelson1 inquiry prior to proceeding to trial. After carefully

reviewing the record, “we conclude that the trial court conducted a proper and

adequate inquiry before finding that [a]ppellant lacked good cause to discharge

court-appointed counsel under Nelson.” Miller v. State, 764 So. 2d 640, 644 (Fla.

1st DCA 2000).


1
    Nelson v. State, 274 So. 2d 256 (Fla. 4th DCA 1973).

                                          2
      With regard to the remaining claims of error, as trial counsel made no

specific and contemporaneous objections and the asserted errors “did not permeate

or saturate the trial with such basic invalidity as to lead to a reversal regardless of

a timely objection,” we conclude that affirmance is warranted. Brown v. State, 124

So. 2d 481, 484 (Fla. 1960) (articulating the standard for fundamental error); see

also Steinhorst v. State, 412 So. 2d 332, 338 (Fla. 1982) (“Furthermore, in order

for an argument to be cognizable on appeal, it must be the specific contention

asserted as legal ground for the objection, exception, or motion below.”).

      For the foregoing reasons, we affirm appellant’s convictions and sentences.

      Affirmed.




                                           3